--------------------------------------------------------------------------------

Exhibit 10.2
 
 
Management Incentive Plan
 
2008 Plan Summary
 


 

--------------------------------------------------------------------------------




Introduction and Objectives
 
The Management Incentive Plan (MIP) is designed to recognize and reward
management for their collective and individual contributions to Beneficial
Bank’s success.  The plan focuses on performance measures that are critical to
the Bank’s growth and profitability.
 
This document summarizes the elements and features of the Plan.
 
The objectives of the MIP are to:
 

 
●
Reward results, not effort.
       
●
Align the Bank’s Strategic Plan, Budget, and Shareholder interests with
executive performance.
       
●
Motivate and reward executives for achieving /exceeding performance goals.
       
●
Align pay with Bank and individual performance.
       
●
Position Beneficial Savings’ total compensation to be competitive with the
market.
       
●
Enable the Bank to attract and retain talent needed to drive Bank success.
       
●
Encourage teamwork across the Bank.

 
Compensation Philosophy
 
Beneficial Savings Bank’s compensation philosophy is to provide competitive
compensation that enables the organization to drive the business’ growth.  The
MIP provides an opportunity to earn extra compensation beyond base salary when
we meet or exceed our performance goals as well as recognize and reward
individual contributions toward our success.  Base salaries are designed to be
competitive with market practice (i.e. 50th percentile), with incentive awards
targeted to provide competitive compensation when performance goals are
met.  However, since incentives reflect performance, actual total cash is
designed to be variable - ranging from “below market” positioning if goals are
not achieved, to “above market” (e.g., 75th percentile) for superior
performance.
 
Eligibility
 
Eligibility to participate in the plan will be limited to those senior leaders
who are in a position to successfully execute Beneficial’s Strategic plan
resulting in increased shareholder value, and superior employee and customer
satisfaction.  Participants must be employed by September 30.  Employees who
work a partial year will receive pro-rated awards based on hours worked.
 
2

--------------------------------------------------------------------------------


 
Performance Period
 
The performance period and the plan operates on a calendar year basis (January 1
- December 31).
 
Incentive Award Opportunity
 
Each participant will have a target incentive opportunity based on competitive
market practice for his/her role.  The target incentive will reflect a
percentage of base salary and be determined consistent with competitive market
practices.  Actual awards will vary based on performance and range from 0% of
target (not achieving minimal performance) to 150% of target for exceptional
performance.
 
The table below shows competitive incentive ranges, which reflect market
practice for banks of similar size as Beneficial.  These incentive targets will
be reviewed annually to ensure they remain competitive and appropriate.
 
2008 Incentive Targets
 
 
Role
 
 
Below Threshold
Threshold
(90% of Target)
 
Target
(100%)
 
Stretch
(115% of Target)
President & CEO
0%
20%
40%
60%
Executive Vice President
0%
13%
25%
38%
Senior Vice President
0%
13%
25%
38%
Vice President
0%
10%
20%
30%

 
Performance Measures
 
For 2008, there will be two categories of performance measures in the plan: Bank
performance and Individual Performance.  Each participant will have two Bank
goals and 2-3 additional individual goals as follows:
 
Bank Goals: For 2008, the Bank goals will focus on EPS and Efficiency
Ratio.  These are core measures of profitability and efficiency of resources.
 
Individual performance: Each participant will have 2-3 individual performance
goals that reflect required contributions specific to their functional area
(e.g. lending growth, deposit growth).
 
The specific goals and weights will be reviewed each year to reflect specific
strategic priorities and financial objectives.
 
3

--------------------------------------------------------------------------------


 
For 2008, performance will be weighted as follows:
 

 
Bank Performance
Individual Goals
Role
EPS
Efficiency Ratio
1-2 goals vary by executive
President & CEO
50%
30%
20%
Executive Vice President & CFO
50%
30%
20%
Executive Vice President
30%
20%
50%
Senior Vice President
30%
20%
50%
Vice President
20%
10%
70%

 
●
Bank performance will be based on a quantitative assessment of performance (EPS
and efficiency ratio).  Each goal will have a defined range of performance
(defined threshold, target, and stretch goals).  At the end of each plan year,
Bank performance will be assessed based on the achievement relative to the
defined performance goals.  Actual payouts will vary based on performance and
can range from 0% (if threshold performance is not achieved) to 150% of target
award (if all goals reach stretch level of performance).  Actual awards will be
prorated as appropriate to reward continuous improvement.  Actual awards will
vary each year based on Bank performance.

 
Each participant will have his/her own performance scorecard with the two bank
goals (consistent for all participants) and the additional individual
performance measures, as appropriate for each participant.
 
Payouts
 
Payouts will be made in cash after Beneficial Savings Bank’s financial results
and performance are known for the annual performance period.  Awards will be
determined based on a combination of Bank performance and individual
performance.
 
4

--------------------------------------------------------------------------------


 
Terms and Conditions

--------------------------------------------------------------------------------



Participation
 
Participants are selected by the Chairman and CEO and approved by the
Compensation Committee of the Board of Directors.  New employees must be
employed by September 30 of the plan year (January 1 - December 31) to be
eligible for that year’s incentive and will receive a prorated award.
 
Effective Date
 
This Program is effective January 1, 2008 to reflect plan year January 1, 2008
to December 31, 2008.  The Plan will be reviewed annually by the Bank’s
Compensation Committee of the Board of Directors to ensure proper alignment with
the Bank’s business objectives.  Beneficial Bank retains the rights as described
below to amend, modify or discontinue the Plan at any time during the specified
period.  The Incentive Plan will remain in effect until December 31, 2008.
 
Program Administration
 
The Program is authorized by the Compensation Committee of the Board of
Directors, and administered by the Chairman & CEO and Human Resources.
 
Program Changes or Discontinuance
 
Beneficial Bank has developed the Plan based on existing business, market and
economic conditions; current services; and staff assignments.  If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
Beneficial Savings Bank may add to, amend, modify or discontinue any of the
terms or conditions of the Plan at any time.
 
The Compensation Committee may, at its sole discretion, waive, change or amend
the Plan as it deems appropriate.
 
Incentive Award Payments
 
Awards will be paid as a cash bonus before the end of the first quarter
following the Plan year.  Awards will be paid out as a percentage of a
participant’s effective base salary as of December 31 for a given calendar
year.  Incentive awards will be considered taxable income to participants in the
year paid and will be subject to withholding for required income and other
applicable taxes.
 
New Hires, Reduced Work Schedules, Promotions, and Transfers
 
Participants who are not employed by Beneficial Bank at the beginning of the
Plan year will receive a pro rata incentive award based on their length of
employment during a given year.  Employees hired after September 30 will not be
eligible to participate until the next plan year.
 
5

--------------------------------------------------------------------------------


 
If a participant changes his/her role or is promoted during the Plan year such
that the incentive target changes, he/she will be eligible for the new role’s
target opportunity on a pro rata basis (i.e. the award will be prorated based on
the number of months employed in the respective positions.)
 
In the event of an approved leave of absence, the award opportunity level for
the year will be adjusted to reflect the time in active status.  For example, a
participant on leave status for 13 weeks during a Plan year will have his or her
calculated award reduced by one-fourth (13 weeks/52 weeks) to reflect the period
of leave.
 
Termination of Employment
 
If a Plan participant is terminated by the Bank, no incentive award will be
paid.  Participants must be an active employee of the Bank on the date the
incentive is paid to receive an award.  (See exceptions for death, disability
and retirement below.)
 
Disability, Death or Retirement
 
If a participant is disabled by an accident or illness, his/her bonus award for
the Plan period will be prorated so that the award is based on the period of
active employment only (i.e. the award will be reduced by the period of time of
disability).
 
In the event of death, Beneficial Savings Bank will pay to the participant’s
estate the pro rata portion of the award that had been earned by the participant
as of the date of death.
 
Individuals who retire will receive a prorated payout based on the period of
active employment only (i.e. pro-rated as of the date of retirement).
 
Ethics and Interpretation
 
If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, the Bank’s interpretation expressed by the CEO and/or
Compensation Committee will be final and binding.
 
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by the plan to which the employee would otherwise be entitled will be
revoked.
 
Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.
 
6

--------------------------------------------------------------------------------


 
Miscellaneous
 
The Plan will not be deemed to give any participant the right to be retained in
the employ of Beneficial Bank, nor will the Plan interfere with the right of
Beneficial Bank to discharge any participant at any time.
 
In the absence of an authorized, written employment contract, the relationship
between employees and Beneficial Bank is one of at-will employment.  The Plan
does not alter the relationship.
 
This incentive plan and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the state of Pennsylvania.
 
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.
 
This plan is proprietary and confidential to Beneficial Bank and should not be
shared outside the organization.
 
 
7
 